            Case 5:18-cr-03409-KG Document 41 Filed 11/14/18 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                               CR No. 18-3409 KG

TOMAS FELICIANO FRANCISCO-PEDRO,

               Defendant.

                DEFENDANT’S MOTION FOR SEPARATE TRIALS

       Defendant Tomas Feliciano Francisco-Pedro, by and through his attorney, Assistant

Federal Public Defender André Poissant, and pursuant to the Fifth Amendment right to due

process, the Sixth Amendment rights to a fair trial and the effective assistance of counsel,

and Rules 8 and 14 of the Federal Rules of Criminal Procedure, respectfully requests this

Court to order a separate trial for Mr. Francisco-Pedro.

       As grounds for this motion, Mr. Francisco-Pedro states:

       1.      Mr. Francisco-Pedro, Maximo Gonzalez-Sebastian, and Cristian Garcia-

Gutierrez are jointly charged with conspiracy to take a hostage, hostage taking, and aiding

and abetting. (Doc. 32.)

       2.      Trial is set on a December 17, 2018 trailing docket.

       3.      The discovery in this matter indicates that Mr. Gonzalez-Sebastian and Mr.

Garcia-Gutierrez orchestrated the alleged smuggling operation and Mr. Francisco-Pedro

was only tangentially involved. As Mr. Francisco-Pedro disputes all allegations that he was

involved in the alleged hostage taking, his defense will be antagonistic to his co-defendants.
            Case 5:18-cr-03409-KG Document 41 Filed 11/14/18 Page 2 of 6



       4.      Rule 8(b) of the Federal Rules of Criminal Procedure provides that two or

more defendants may be tried jointly “if they are alleged to have participated in the same

act or transaction, or in the same series of acts or transactions, constituting an offense or

offenses.” Fed. R. Crim. P. 8(b). While Mr. Francisco-Pedro is charged with the co-

defendants in both counts of the indictment, the discovery indicates that Mr. Francisco-

Pedro had recently arrived in Roswell and he was only involved in running errands for Mr.

Gonzalez-Sebastian and Mr. Garcia-Gutierrez. Mr. Francisco-Pedro contends that the

government’s evidence fails to show that he had any involvement in hostage taking.

       5.      Rule 14(a) of the Federal Rules of Criminal Procedure provides for relief

from consolidation for trial of defendants: “If the joinder of offenses or defendants in an

indictment, an information, or a consolidation for trial appears to prejudice a defendant or

the government, the court may order separate trials of counts, sever the defendants’ trials,

or provide any other relief that justice requires.” Fed. R. Crim. P. 14(a). Thus, even if

joinder is proper under Rule 8(a), the Court in its discretion, may order a separate trial if a

defendant can demonstrate that he will be prejudiced by a joint trial. See Zafiro v. United

States, 506 U.S. 534, 538 (1993).

       6.      Severance is required under Rule 14(a) “if there is a serious risk that a joint

trial would compromise a specific trial right of one of the defendants, or prevent the jury

from making a reliable judgment about guilt or innocence.” Zafiro, 506 U.S. at 539. The

Zafiro court gave examples of when separate trials should be granted, such as “when

                                              2
            Case 5:18-cr-03409-KG Document 41 Filed 11/14/18 Page 3 of 6



evidence that the jury should not consider against a defendant and that would not be

admissible if a defendant were tried alone is admitted against a codefendant” or “[w]hen

many defendants are tried together in a complex case and they have markedly different

degrees of culpability.” Zafiro, 506 U.S. at 539.

       7.      Mr. Francisco-Pedro’s defense is mutually antagonistic and irreconcilable

with Mr. Gonzalez-Sebastian and Mr. Garcia-Gutierrez’s defense because he had no

involvement in hostage taking. See United States v. Peveto, 881 F.2d 844, 856–58 (10th

Cir. 1989) (holding that the denial of severance was abuse of discretion because the

codefendant’s defense necessarily showed defendant was drug dealer, thus conflicting with

defendant’s claim of innocence). When defendants present mutually exclusive defenses,

the jury often cannot assess the guilt or innocence of the defendants on an individual and

independent basis. If Mr. Francisco-Pedro is tried jointly with Mr. Gonzalez-Sebastian and

Mr. Garcia-Gutierrez, it is likely that the jury would be prevented from making a reliable

judgment about Mr. Francisco-Pedro’s guilt or innocence.

       8.      Additionally, Mr. Francisco-Pedro would be severely prejudiced in a joint

trial by the significantly more serious culpability alleged against Mr. Gonzalez-Sebastian

and Mr. Garcia-Gutierrez. The prejudice Mr. Francisco-Pedro would face if tried along

with Mr. Gonzalez-Sebastian and Mr. Garcia-Gutierrez is clear based on the differing

levels of evidence. The limited evidence against Mr. Francisco-Pedro as compared to Mr.



                                             3
            Case 5:18-cr-03409-KG Document 41 Filed 11/14/18 Page 4 of 6



Gonzalez-Sebastian and Mr. Garcia-Gutierrez weighs in favor of separate trials. Severance

is necessary to ensure a fair trial for Mr. Francisco-Pedro.

       9.      Where, as here, there is a substantial risk that the jury will not be able to

compartmentalize the evidence against each defendant and the defendant will therefore be

prejudiced by a joint trial, severance may be warranted under Rule 14(b). United States v.

Hines, 696 F.2d 722, 731 (10th Cir. 1982). A defendant “can show real prejudice either by

showing that his defense is irreconcilable with the defense of his co-defendant or co-

defendants, or that the jury will be unable to compartmentalize the evidence as it relates to

separate defendants.” United States v. Jackson, 64 F.3d 1213, 1217 (8th Cir. 1995), cert.

denied 516 U.S. 1137 (1996). The risk of such prejudice is “heightened” “[w]hen many

defendants are tried together in a complex case and they have markedly different degrees

of culpability.” Zafiro, 506 U.S. at 539 (citing Kotteakos v. United States, 328 U.S. 750,

774–75 (1946)). See also Krulewitch v. United States, 336 U.S. 440, 454 (1949) (Jackson,

J., concurring in the judgment and opinion) (“It is difficult for the individual to make his

own case stand on its own merits in the minds of jurors who are ready to believe that birds

of a feather are flocked together.”).

       10.     District courts within the Tenth Circuit have granted separate trials when

there are mutually exclusive defenses or markedly different degrees of culpability between

codefendants. See, e.g., United States v. Santiago-Mesinas, No. CR 18-0209 CMA, 2018

WL 4899076, *7 (D. Colo. Oct. 9, 2018) (granting a separate trial because the movant was

                                              4
          Case 5:18-cr-03409-KG Document 41 Filed 11/14/18 Page 5 of 6



tangentially involved and “a joint trial would prevent the jury from making a reliable

judgment about his culpability”); United States v. Baca, No. CR 16-1613 JB, 2016 WL

6404772, *31 (D. N.M. Oct. 20, 2016) (granting a separate trial in part because “he was

allegedly involved in a single incident” and had “a markedly different degree of

culpability” than his codefendants); United States v. Lujan, 529 F. Supp. 2d 1315, 1326 (D.

N.M. 2007) (granting separate trial in part because other crimes evidence, admissible

against only one defendant, would increase the risk of prejudice for the other two charged

defendants). In light of the mutually exclusive defenses and markedly different degrees of

culpability between Mr. Francisco-Pedro and Mr. Gonzalez-Sebastian and Mr. Garcia-

Gutierrez, the risk of prejudice is particularly high.

       11.    Mr. Francisco-Pedro is entitled to separate and individual consideration by

the jury regarding his guilt or innocence of each charge lodged against him. Though the

jury will be instructed to give separate consideration to each count and each defendant, the

presentation by the prosecution of evidence against the co-defendants will make individual

consideration of his case by the jury very difficult. See e.g. Tenth Circuit Pattern Instruction

§1.01 (“you will have to give separate consideration to the case against each defendant as

each is entitled to individual consideration”). Evidence of the commission of the alleged

hostage taking in which Mr. Francisco-Pedro had no participation would deprive him of a

fair trial and the separate and individual consideration that his case requires.



                                               5
          Case 5:18-cr-03409-KG Document 41 Filed 11/14/18 Page 6 of 6



       12.     As recognized in Kotteakos, a cardinal rule in criminal law is that “[g]uilt

with us remains individual and personal,” 328 U. S. at 772, and should not be premised on

evidence that subjects the defendant to evidence which not be admissible in a separate trial.

Mr. Francisco-Pedro.

       13.     The government opposes this motion.

       14.     Mr. Francisco-Pedro requests a hearing on this motion.

       WHEREFORE, Mr. Francisco-Pedro respectfully requests that the Court grant him

a separate trial in this matter.

                                          Respectfully submitted,

                                          FEDERAL PUBLIC DEFENDER
                                          506 S. Main St., Ste. 400
                                          Las Cruces, New Mexico 88001
                                          (575) 527-6930

                                          Electronically filed (November 14, 2018)
                                          By: /s/ André Poissant
                                                ANDRÉ POISSANT
                                                Assistant Federal Public Defender

                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with
the Clerk of the Court using the CM/ECF filing system which caused a copy to be served
via electronic mail to counsel of record Luis A. Martinez, Assistant United States Attorney
on November 14, 2018.
                                          Electronically filed (November 14, 2018)
                                          By: /s/ André Poissant
                                                 ANDRÉ POISSANT
                                                 Assistant Federal Public Defender


                                             6
